Citation Nr: 1013129	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-02 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to January 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 RO rating decision that 
granted service connection and a 30 percent rating for PTSD 
(with major depressive disorder), effective November 6, 
2006.  The Veteran provided testimony at a personal hearing 
at the RO in February 2009.  

A March 2009 RO decision increased the rating for the 
Veteran's service-connected PTSD to 50 percent, effective 
November 6, 2006.  Since that grant does not represent a 
total grant of benefits sought on appeal, the claim for 
increase remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).  In March 2010, the Veteran testified at a 
Board videoconference hearing.  

The Board observes that at the March 2010 Board hearing, the 
Veteran's representative specifically discussed a February 
2010 report from a private psychologist which indicated that 
due to the Veteran's medical condition and emotional status, 
he appeared to be unemployable.  Therefore, the Board finds 
that the Veteran's representative, as well as the February 
2010 private psychologist's report itself, have raised the 
issue of entitlement to a total disability rating based on 
individual unemployability (TDIU rating).  That issue is not 
before the Board at this time and is referred to the RO for 
appropriate action.  






FINDING OF FACT

Since the effective date of service connection on November 
6, 2006, the Veteran's service-connected PTSD has been 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, due to various symptoms.  


CONCLUSION OF LAW

The criteria for an initial 70 percent rating for PTSD have 
been continuously met since service connection for that 
disorder became effective on November 6, 2006.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is 
to provide and what subset of the necessary information or 
evidence VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Sanders, supra.

In this case, in a December 2006 letter, the RO provided 
notice to the Veteran regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will 
be obtained by VA, and the need for the Veteran to advise VA 
of or submit any further evidence in his possession that 
pertains to the claim.  The December 2006 letter (noted 
above) also advised the Veteran of how disability 
evaluations and effective dates are assigned, and the type 
of evidence which impacts those determinations.  The case 
was last readjudicated in March 2009.  

Additionally, the Board notes that this appeal arises from 
the Veteran's disagreement with the initial rating assigned 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet.App. 112 (2007).  Therefore, a remand for 
additional notification would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
Veteran's service personnel and treatment records; post-
service private and VA treatment records; VA examination 
reports; and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified of and made 
aware of the evidence needed to substantiate this claim, the 
avenues through which she might obtain such evidence, and 
the allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a 
complete review of all the evidence without prejudice to the 
Veteran.  As such, there is no indication that there is any 
prejudice to the Veteran by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes the following:  his contentions 
and hearing testimony; service personnel and treatment 
records; post-service private and VA treatment records; and 
VA examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
The Board interprets reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  See 
38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two will be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7. The Board will evaluate functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity.  See 38 C.F.R. § 4.10.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 
402 (1994).  A decision of the United States Court of 
Appeals for Veterans Claims (Court) has held that in 
determining the present level of disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, from the time of an initial rating, 
separate ratings can be assigned for separate periods of 
time based on the facts found - a practice known as "staged" 
ratings.  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating the evidence, the Board has noted various 
Global Assessment of Functioning (GAF) scores which 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 31 to 40 is meant to reflect an 
examiner's assessment of some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, 
thinking, or mood (e.g. depressed man avoids friends, 
neglects family, and is unable to work).  A GAF score of 41 
to 50 indicates serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A GAF 
score of 51 to 60 indicates the examiner's assessment of 
moderate symptoms (e.g., a flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score 
of 61 to 70 indicates the examiner's assessment of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well and having some 
meaningful interpersonal relationships.  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on 
occupational and social impairment.  See 38 C.F.R. § 4.126.

A March 2007 private treatment report from A. F. Jensen, 
Ph.D., noted that the Veteran was very troubled by combat-
related traumatic experiences that caused his PTSD.  Dr. 
Jensen indicated that such symptoms had become progressively 
worse over the years and discussed those symptoms in some 
detail.  Dr. Jensen reported that in addition to 
experiencing severe flashbacks, nightmares, and sleep 
interruption, the Veteran continued to withdraw from close 
personal relationships.  It was noted that the Veteran's 
wife often complained that he was very distant from her and 
from their relatives and friends.  The Veteran stated that 
when he had to work in a close relationship situation with 
others, he often had to remove himself or quit his job.  Dr. 
Jensen reported that it was very frightening when the 
Veteran had severe, frequent, and unpredictable outbursts of 
rage and that the outbursts were extremely frightening to 
the Veteran's wife and to others around him.  Dr. Jensen 
remarked that it was not uncommon for the Veteran to have a 
terrible emotional expression that frightened the people 
around him and then withdraw back into himself for a long 
period of depression.  It was noted that the Veteran 
frequently experienced moods of depression during which he 
would move even farther away from interpersonal 
relationships.  

Dr. Jensen indicated that the Veteran had suicidal thoughts, 
but not a specific plan.  Dr. Jensen reported that the 
Veteran stated that he had severe headaches, that he had 
been disoriented on occasion, and that he found it extremely 
difficult to concentration.  Dr. Jensen stated that the 
Veteran was virtually unemployed.  Dr. Jensen reported that 
the Veteran had tried to work on occasions, but that he had 
not been successful.  Dr. Jensen commented that due to the 
Veteran's medical condition and emotional status, he 
appeared to be unemployable.  The diagnosis was PTSD, 
chronic, severe.  A GAF score of 39 was assigned.  

An April 2007 VA psychiatric examination report noted that 
the Veteran provided a plethora of information to support 
his exposure to intense combat trauma.  The Veteran reported 
numerous stressors that were discussed in detail.  The 
examiner indicated that the Veteran was questioned about the 
three symptom clusters for PTSD consisting of re-
experiencing the stressor, avoidance behavior, and increased 
arousal.  The examiner also discussed those PTSD symptom 
clusters in detail.  The Veteran presently complained of 
long-standing feelings of depression that were marked by 
periodic feelings of guilt, with some of the guilt related 
to combat experiences.  He reported that he had decreased 
motivation and a low level of energy.  When asked about the 
wars in Iraq and Afghanistan, the Veteran stated that most 
of the bad reports and other information coming out of Iraq 
caused him to immediately associate those reports with 
things that happened to him in Vietnam and caused him to 
think deeply about many of his Vietnam experiences.  The 
Veteran indicated that he felt that his constant repetitious 
thoughts and concentrations on Vietnam were causing him to 
remain tentatively irritable most of the time.  

The Veteran reported that he after returning home from 
Vietnam in the 1970s, he used intravenous heroin for about a 
year.  He stated that he also drank alcohol from time to 
time along with the heroin abuse.  He indicated that he 
stopped using heroin in the early 1970s on his own.  It was 
noted that the Veteran had never been involved in any 
substance abuse treatment program.  The Veteran reported 
that he had been completely abstinent from any drug use or 
significant alcohol use since about 1971 or 1972.  He 
indicated that he had been in treatment with Dr. Jensen, a 
certified psychologist, and that he was involved in both 
individual and group psychotherapy.  The Veteran remarked 
that he had not been prescribed any medication and that he 
was very satisfied by his PTSD treatment.  He stated that it 
was the first time in his life that he could talk to someone 
about the many things that occurred to him and continued to 
bother him during his time in Vietnam.  

The Veteran indicated that he had a twelfth grade education 
and that, for most of his life, he had worked various types 
of jobs.  He stated that his longest job was with an 
airfreight company for three years up to 1979.  He indicated 
that he last worked in a family business and that he had 
been working in that occupation for the past twelve years.  
The Veteran reported that his wife had an internet business 
and that he worked in that business.  He stated that it was 
just about a full-time business.  He indicated that his 
psychiatric symptoms had interfered with his ability to 
carry out work functions over the years.  The Veteran 
related that he frequently would get into arguments with his 
peers and clients because he was very irritable and on edge.  
He stated that he had poor concentration and that he had 
forgotten routines that he had learned and performed over 
the past several years.  He indicated that he made job 
related mistakes, which was unusual for him, since he had 
mastered most of the tasks required for his job.  The 
Veteran reported that he was very concerned because the 
quality of his work had decreased as a consequence of his 
psychiatric symptoms.  It was noted that it appeared that 
most of the Veteran's occupational impairments had occurred 
over the past several years.  The Veteran felt that his 
occupational problems were also associated with the war 
reports and other bad information coming out of Iraq that, 
in turn, caused him to be very upset most of time.  

The examiner reported that the Veteran was cooperative, 
informative, and well-dressed.  The examiner stated that the 
Veteran's speech was clear and goal directed and that he had 
no problems with communication.  The examiner indicated that 
the Veteran's psychomotor functions were full and normal and 
that he was able to carry out all of his activities of daily 
living.  It was noted that the Veteran's intellectual and 
cognitive functions were in the normal range.  The examiner 
reported that the dominant part of the Veteran's 
presentation was his low mood and sad affect.  The examiner 
stated that the Veteran's level of anxiety was moderately 
high and that he had no history of inappropriate behavior.  
The examiner remarked that the Veteran did have brief 
thoughts of suicide that were not associated with any type 
of suicidal plan.  It was noted that there was no homicidal 
ideation.  The examiner indicated that the Veteran had 
chronic insomnia with interference with the initial and 
middle phases of sleep and was associated with recurrent 
nightmares involving Vietnam.  The examiner noted that the 
Veteran complained of a persistently low level of energy and 
of poor motivation.  The examiner reported that the 
Veteran's insight and judgment were excellent.  

As to a summary, the examiner indicated that the Veteran 
described a history of intense and repetitive combat trauma.  
The examiner stated that the Veteran had developed long-term 
psychiatric symptoms as a consequence of his exposure to 
such trauma.  It was noted that, on evaluation, the Veteran 
had a full range of psychiatric symptoms that would fulfill 
the DSM-IV diagnosis of PTSD.  The examiner remarked that 
the Veteran also had a full compliment of depressive 
symptoms that fulfilled the DSM-IV criteria for major 
depressive disorder.  The examiner indicated that the 
Veteran's depression was secondary to his intense PTSD 
symptoms.  The examiner commented that the Veteran had no 
problems carrying out all of his activities of daily living.  
The examiner also remarked that the Veteran had occupational 
impairment as a consequence of his psychiatric symptoms.  
The diagnoses were PTSD, severe; major depressive disorder, 
secondary to PTSD, moderate severity; and opiod dependence, 
very long-term remission.  A GAF score of 48, based on the 
Veteran's psychiatric symptoms, was assigned.  

Private and VA treatment records dated from July 2007 to 
February 2009 show that the Veteran continued to receive 
treatment for his service-connected PTSD (with major 
depressive disorder).  

For example, a July 2007 report from Dr. Jensen related 
essentially the same information as discussed in his March 
2007 report (noted above).  The diagnosis was PTSD, chronic, 
severe, and a GAF score of 39 was assigned.  

A November 2007 VA central intake evaluation report related 
diagnoses of PTSD and major depressive disorder.  A GAF 
score of 40 was assigned at that time.  

An October 2007 report from Dr. Jensen discussed essentially 
the same information as provided in his previous March 2007 
and July 2007 reports (both noted above).  The diagnosis was 
PTSD, chronic, severe.  A GAF score of 38 was assigned.  Dr. 
Jensen commented that the Veteran was unemployed, but had 
tried to work on several occasions.  It was noted that the 
Veteran had never been successful in his attempts at 
employment.  Dr Jensen remarked that due to the Veteran's 
medical condition and emotional status, he appeared to be 
unemployable.  

A January 2009 report from Dr. Jensen also provided 
information that was similar to his previous reports in 
March 2007, July 2007, and October 2007 (all noted above).  
The diagnosis was PTSD, chronic, severe, and a GAF score of 
37 was assigned.  

The most recent March 2009 VA psychiatric examination report 
noted that the Veteran's claims file included a January 2009 
report from Dr. Jensen that diagnosed severe and chronic 
PTSD.  It was reported that a prior April 2007 VA 
psychiatric examination report related diagnoses of PTSD and 
major depressive disorder, with a GAF score of 48.  The 
Veteran reported that his mood was up and down and, at 
times, he was irritable and short-tempered.  He stated that 
he argued a lot with those around him which caused problems 
with relationships between himself and his family and 
friends.  He noted that, at times, he had been told he's 
cold, numb, and insensitive.  The Veteran indicated that he 
also had problems getting along with people he worked with 
and that he could not work with anybody other than himself.  
He remarked that he had a history of significant problems 
with bosses and supervisors, that he was fired from and had 
to quit jobs due to his attitude, and that he had been 
reprimanded on many jobs over the years.  The Veteran 
related that he had not had a regular job for quite a while 
and that he only worked occasionally for his brother at 
times.  He stated reported that he did not have a regular 
job and that he had missed time from work due to his 
emotional problems.  He indicated that he had presently been 
out of work with a regular job for twenty years, except for 
the occasional jobs that his brother gave him.  

The Veteran reported that he could not be anywhere near a 
large crowd and that he avoided them completely.  He stated 
that he had been depressed and that he preferred to be by 
himself.  He indicated that he would withdraw for three or 
four days at a time and that he would even sometimes ignore 
his grooming habits.  The Veteran remarked, however, that 
his wife would keep after him about the grooming habits.  He 
reported that he had suicidal thoughts, but that they had 
not happened recently.  He stated that he did make a 
suicidal gesture a long time ago.  The Veteran indicated 
that he would still get sad and tearful at times and that he 
felt a lack of energy and drive to do things.  He noted that 
he had stopped doing most pleasurable things and that he had 
a sense of a foreshortened future where he always felt that 
he would not live long.  He indicated that he would 
occasionally get panicky with shakes and sweats, and that 
those symptoms would happen quite often.  

The Veteran remarked that he thought about Vietnam almost 
everyday and that he would have frequent daytime flashbacks.  
It was noted that the Veteran felt some shame and guilt over 
things that happened to him in the war, which he stated had 
become a big problem for him to reconcile.  The Veteran 
indicated that he tried to avoid watching war stories or the 
news of the Iraq war because they would upset him.  He 
indicated that his mother was still living, but that his 
father was deceased.  The Veteran stated that he did have 
two brothers and that he was in regular contact with them.  
He stated that he received his general equivalency degree 
(GED) while in the military.  The Veteran reported that he 
was married in 1975 and that they had two children.  He 
stated that his wife worked, and that he survived on his VA 
benefits.  

The Veteran reported that he did have drug and alcohol 
problems over the years, but that he stopped all hard drug 
use quite a while ago.  He admitted that he still used 
alcohol and marijuana at the present time.  The Veteran 
indicated that he had problems sleeping on a regular basis 
and that he found it harder to stay asleep every night of 
the week.  He stated that his bad dreams and nightmares 
about Vietnam would occur there or four times a week.  The 
Veteran reported that he was constantly vigilant, that he 
checked doors and windows, and that he would leave to scan 
the environment to make sure it was safe to go out.  He 
remarked that he was bit jumpy and that he startled to 
certain noises in the environment.  It was noted that the 
Veteran had not reported any significant remission of his 
symptoms.  The Veteran stated that his symptoms were fairly 
active at that time.  The examiner reported that the Veteran 
showed a limited capacity for adjustment.  

The examiner reported that the Veteran was casually dressed 
and that his speech was clear, although he was not very 
talkative.  The examiner stated that the Veteran appeared to 
be in good reality contact and that he was oriented in all 
three spheres.  The examiner stated that the Veteran did not 
have any delusions or hallucinations in his thought content 
and that he had no present suicidal or homicidal ideation.  
It was noted that the Veteran's reasoning and judgment 
seemed adequately intact and that his memory was fair to 
both recent and remote events.  The examiner indicated that 
the Veteran's affect was clearly somewhat depressed.  

As to an impression, the examiner indicated that the Veteran 
was suffering from PTSD that was secondary to his military 
service in Vietnam.  The examiner stated that, additionally, 
there appeared to be a major depressive disorder with 
accompanying anxiety that was secondary to the PTSD.  The 
examiner reported that the Veteran also suffered from 
alcohol abuse and cannabis abuse that was an ongoing problem 
at the present time and was also secondary to PTSD.  The 
examiner commented that the Veteran's GAF score was equal to 
a 45 and was indicative of fairly serious symptomatology.  

Private and VA treatment records dated from March 2009 to 
February 2010 refer to continued treatment.  

For example, a February 2010 report from Dr. Jensen related 
similar information to his previous reports.  The diagnosis 
was PTSD, chronic, severe.  A GAF score of 37 was assigned.  
Dr. Jensen stated that the Veteran remained unemployed.  Dr. 
Jensen commented that due to the Veteran's medical and 
emotional status, he appeared to be unemployable.  

The medical evidence shows that the Veteran currently 
reports that he has not had a regular job for twenty years, 
except for occasional jobs that his brother gives him.  The 
Board notes, however, that at a previous April 2007 VA 
psychiatric examination, the Veteran stated that he had been 
working at his wife's internet business for the previous 
twelve years.  The Veteran has been married to his wife 
since 1975, and he has two children.  His mother is still 
alive and he has two brothers and is in regular contact with 
them.  The Veteran reports that he has problems getting 
along with people he works with, that he has had significant 
problems with supervisors, and that he has been fired from 
and had to quit jobs due to his attitude.  He states that he 
argues a lot with those around him and that such behavior 
has caused problems with family and friends.  The most 
recent March 2009 VA psychiatric examination report 
indicated a GAF score of 45, suggesting serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  The examiner specifically stated the GAF 
score was indicative of fairly serious symptomatology.  

Other GAF scores or records were provided in treatment 
reports from Dr. Jensen that were dated from March 2007 to 
February 2010, and assigned GAF scores of 37, 38, and 39.  
Additionally, a November 2007 VA central intake evaluation 
report related a GAF score of 40.  Those GAF scores ranging 
from 37 to 40, suggest some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas such as 
work or school, family relations, judgment, thinking, or 
mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work).  The Board observes that Dr. Jensen 
indicated that due to the Veteran's medical condition and 
emotional status, he appeared to be unemployable.  The Board 
notes, however, that the Veteran apparently does some work 
for his brother occasionally, and, as of the time of the 
April 2007 VA psychiatric examination, was apparently 
working just about full time.  The April 2007 VA psychiatric 
examination report indicated a GAF score of 48, suggesting 
serious symptoms 

Viewing all the evidence, the Board finds that continuously 
since the effective date of service connection for PTSD 
(with major depressive disorder) on November 6, 2006, there 
is a reasonable basis for finding that the Veteran's PTSD is 
productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to various 
symptoms, supporting a higher rating of 70 percent.  See 38 
C.F.R. § 4.7.  The Board observes that the most recent March 
2009 VA psychiatric examination report noted that the 
Veteran stated that he would sometimes ignore his grooming 
habits.  Additionally, statements from Dr. Jensen indicated 
that the Veteran would have severe, frequent, and 
unpredictable outburst of rage.  Further, the Board notes 
that the Veteran has reported that he had suicidal ideation, 
but no plan.  

The Board cannot conclude based on the psychiatric 
symptomatology that the Veteran's PTSD is of such a severity 
as to produce total occupational and social impairment as 
required for a 100 percent rating.  The evidence does not 
show symptoms such as persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own 
occupation, or own name, that are indicative of a 100 
percent rating.  Thus, the 70 percent rating being assigned 
adequately addresses his PTSD symptomatology.  

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on the facts found).  Fenderson v. 
West, 12 Vet.App. 119 (1999).  However, staged ratings are 
not indicated in the present case, as the Board finds the 
veteran's PTSD has continuously been 70 percent disabling 
since November 6, 2006, when service connection became 
effective.  

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2008).  The Board notes there is some question 
whether the Veteran is currently unemployed.  He has 
reported that he does not have a regular job and that he 
occasionally does jobs for his brother.  A private 
psychologist, Dr. Jensen, has reported that the Veteran was 
unemployed.  The Board notes, however, that at an April 2007 
VA psychiatric examination, the Veteran reported that he was 
working just about full-time for his wife's internet 
business.  The evidence does indicate that the Veteran's 
PTSD has significantly impaired his occupational 
functioning.  The Board observes, however, that the evidence 
does not reflect that the Veteran's PTSD, alone, has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned rating), or 
necessitated frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Based on the foregoing, the Board finds that 
referral for consideration of assignment of extra-schedular 
ratings is not warranted.  38 C.F.R. § 3.3219(b)(1).

Thus, a higher rating to 70 percent, continuously since 
November 6, 2006, for PTSD is granted.  The Board has 
considered the benefit-of-the-doubt rule in making the 
current decision.  38 U.S.CA. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  


ORDER

A higher rating of 70 percent, but not greater, is granted 
for PTSD continuously since the effective date of service 
connection on November 6, 2006, subject to the laws and 
regulations governing the disbursement of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


